Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 01/21/2020. Currently, claims 1-20 are pending.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Pub. No. US 2011/0193161 A1), herein Zhu, in view of Moriyama et al. (Pub. No. US 2007/0152265 A1), herein Moriyama.
	Regarding claim 1, Zhu discloses a method for fabricating a semiconductor device, comprising: providing a semiconductor substrate; forming a first well region 45 and a second well region 60/61 in the semiconductor substrate, wherein the second well region is formed in the first well region and a conductivity type of the first well region is opposite to a conductivity type of the second well region (Zhu: paragraph [0015]); forming a first gate structure 70 on the second well region and a portion of the first well region and a second gate 71 structure on a portion of the first well region (The term “on” here is interpreted to be “over” and is different from “directly on” or “directly over”.), wherein a first opening 102 is formed between the first gate structure and the second gate structure; forming a sidewall spacer layer 111-112-140 covering sidewall and bottom surfaces 
Zhu does not specifically show forming a floating plug in the dielectric layer and on the sidewall spacer layer.
In the same field of endeavor, Moriyama shows transistors with a floating gate electrode-type in which a floating plug 13 is formed in the dielectric layer 50/37 and on the sidewall spacer layer 21 (Moriyama: Figs. 1-23C and paragraphs [0093]-[0114], [0193]-[0196]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhu’s structure with the Moriyama’s features as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 2, Zhu in view of Moriyama teaches the method according to claim 1, wherein forming the sidewall spacer layer comprises: forming a first sidewall spacer 12-113 on each of two sidewall surfaces of the second gate structure and a second sidewall spacer 110-111 on each of two sidewall surfaces of first gate structure, wherein: the sidewall spacer layer includes a first sidewall spacer in the first opening 102 and a second sidewall spacer in the first opening 102 (Zhu: Figs. 1-10 and paragraphs [0016]-[0028]).   
	Regarding claim 3, Zhu in view of Moriyama teaches the method according to claim 2, wherein: a distance between the first gate structure 
Regarding claims 4 and 5, Zhu or Moriyama are silent about the thickness range and the distance range. However, the claimed ranges are recognized as result-effective variables, i.e., a variable which achieves a recognized result; considering desired characteristics such as isolation needed, the manufacturing accuracy and limitations, capacitance, current, resistance, etc. spacer thicknesses and gap distances are chosen and the device is designed. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 6, Zhu in view of Moriyama teaches the method according to claim 2, wherein: the second sidewall spacer is formed when forming the first sidewall spacer (Zhu: Fig. 3 and paragraphs [0020], and Moriyama: Figs. 4B-4C and paragraphs [0106]-[0107]).  
Regarding claim 7, Zhu in view of Moriyama teaches the method according to claim 6, wherein forming the first sidewall spacer, the second sidewall spacer and the sidewall spacer layer comprises: forming a sidewall spacer material layer over the semiconductor substrate to cover the first gate structure and the second gate structure; and etching back the sidewall spacer material layer to form the first sidewall spacer on a sidewall surface of the second gate structure and the second sidewall spacer on a sidewall surface of the first gate structure and the sidewall spacer layer in the first opening (Zhu: Fig. 3 and paragraphs [0020], and Moriyama: Figs. 4B-4C and paragraphs [0106]-[0107]).
Regarding claim 8, Zhu in view of Moriyama teaches the method according to claim 1, wherein: the floating plug formed on the sidewall spacer layer is further formed on the second gate structure (Moriyama: Figs. 1-23C and paragraphs [0093]-[0114], [0193]-[0196]).  
Regarding claim 9, Zhu in view of Moriyama teaches the method according to claim 2, further comprising: forming a doped source layer and a doped drain layer in the semiconductor substrate at a side of the first 
Regarding claim 10, Zhu or Moriyama does not specifically show source or drain plug. However, forming source and drain plugs by forming opening in the ILD layer and filling the opening with a conductive material is well-known in the art. Therefore, Zhu in view of Moriyama teaches the method according to claim 9, further comprising: forming a source plug electrically connected to the doped source layer in the dielectric layer; and forming a drain plug electrically connected to the doped drain layer in the dielectric layer.  
Regarding claim 14, Zhu in view of Moriyama teaches the method according to claim 1, wherein: the second gate structure is formed when forming the first gate structure (Zhu: Figs. 3B-3C and paragraphs [0103]-[0104] and Moriyama: Figs. 2-3 and paragraphs [0015]-[0019]).  
Regarding claim 15, Zhu in view of Moriyama teaches the method according to claim 1, wherein forming the first gate structure and the second gate structure comprises: forming an initial gate structure film on the semiconductor substrate to cover the first well region and the second well region; forming a second mask layer on the initial gate structure film to cover portions of the initial gate structure film; and etching the initial gate structure film using the second mask layer as an etching mask to form the first gate structure covering a portion of the first well region and a portion of the second well region and the second gate structure covering a portion the first well region (Zhu: Figs. 3B-3C and paragraphs [0103]-[0104] and Moriyama: Figs. 2-3 and paragraphs [0015]-[0019]).  
Regarding claim 16, Zhu in view of Moriyama teaches the method according to claim 1, wherein forming the first well region and the second well region comprises: forming a first pattern layer on the semiconductor substrate to expose a portion of the semiconductor substrate; performing a first ion implantation process using a first type of ions on the semiconductor substrate using the first mask layer as a mask to form the first well region in the semiconductor substrate; removing the first pattern layer; after removing the first pattern layer, forming a second pattern layer on the semiconductor substrate to expose a portion of a surface of the first well region; and performing a second ion implantation process on the portion of the surface of the first well region exposed by the second pattern layer using a second type of ions to form the second well region in 
	Regarding claim 17, Zhu discloses a semiconductor device, comprising: a semiconductor substrate; a first well region 45 and a second well region 60/61 in the semiconductor substrate, wherein the second well region is in the first well region and a conductivity type of the first well region is opposite to a conductivity type of the second well region; a first gate structure 70 and a second gate structure 71 on the semiconductor substrate, wherein the first gate structure covers a portion of the first well region and a portion of the second well region, and a first opening is formed between the first gate structure and the second gate structure; a sidewall spacer layer 111-112-140 in the first opening; a dielectric layer 160 on the semiconductor substrate, and covering the first gate structure, the second gate structure and the sidewall spacer layer (Zhu: Figs. 1-10 and paragraphs [0016]-[0028]).
Zhu does not specifically show forming a floating plug in the dielectric layer and on the sidewall spacer layer.
In the same field of endeavor, Moriyama shows transistors with a floating gate electrode-type in which a floating plug 13 is formed in the dielectric layer 50/37 and on the sidewall spacer layer 21 (Moriyama: Figs. 1-23C and paragraphs [0093]-[0114], [0193]-[0196]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhu’s structure with the Moriyama’s features as a person with 
Regarding claim 18, Zhu in view of Moriyama teaches the method according to claim 17, wherein the floating plug on the sidewall spacer layer is further formed on the second gate structure (Moriyama: Figs. 1-23C and paragraphs [0093]-[0114], [0193]-[0196]).  
Regarding claim 19, Zhu in view of Moriyama teaches the method according to claim 17, wherein the sidewall spacer layer comprises: a first sidewall spacer and a second sidewall spacer, together between the first gate structure and the second gate structure (Zhu: Figs. 3-10 and paragraphs [0020]-[0023], and Moriyama: Figs. 1-23C and paragraphs [0094]-[0113]).  
Regarding claim 20, Zhu in view of Moriyama teaches the method according to claim 17, wherein: the first well region is doped with a first type of ions; the second well region is doped with a second type of ions; a conductivity type of the first type of ions is opposite to a conductivity type of the second type of ions; when the first gate structure is used to form a P-type device, the first type of ions are N- type ions, the first type of ions include phosphor ions, arsenic ions and antimony ions, the second type of ions are N-type ions and the N-type ions include boron ions, BF2- ions, or indium ions; and when the first gate structure is used to form an N-type device, the first type of ions are P-type ions, the first type of ions include boron ions, BF2- ions, or indium ions, the second type of ions are P-type .  

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a first mask layer on the dielectric layer to expose portions of a surface of the dielectric layer; etching the dielectric layer using the first mask layer as an etching mask to form a source plug opening over a portion the doped source layer, a drain plug opening over a portion of the doped drain layer and a floating plug opening exposing portions of the first sidewall spacer and the second sidewall spacer in the first opening; forming a plug material layer in the source plug opening, the drain plug opening and the floating plug opening and on the dielectric layer; and planarizing the plug material layer until the surface of the dielectric layer is exposed to form the source plug, the drain plug and the floating plug. 
With respect to claim 12, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, before forming the dielectric layer and after forming the doped source layer and the doped drain layer, further comprising: forming a protective layer on a portion of the surface of the first gate structure adjacent to the second gate structure, the sidewall spacer layer, the second gate structure and a portion of the surface of the semiconductor substrate between the first gate structure and the doped drain layer; and forming a metal silicide layer on the semiconductor substrate, the doped source layer and the doped drain layer exposed by the protective layer. Claim 13 is included likewise as it depends from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813